Citation Nr: 1533738	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  12-10 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 1, 2011.

2.  Entitlement to a TDIU from June 1, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1983 to November 1989.

This case comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO, among other things, denied entitlement to a TDIU.  The issue has been bifurcated to reflect consideration of entitlement to a TDIU prior to and from June 1, 2011 for the reasons indicated below.  During the course of the appeal, the case was transferred to the jurisdiction of the RO in North Little Rock, Arkansas.

The Veteran appeared at a Board hearing via video conference in April 2013 before the undersigned.  A transcript is of record.

A review of the Veterans Benefits Management System paperless claims processing system reveals no records pertinent to the current appeal.  A review of the Virtual VA electronic claims file reveals VA treatment records, a June 2013 VA examination report, a December 2013 rating decision, and the transcript of the April 2013 Board hearing.

The issue of entitlement to a TDIU from June 1, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to June 1, 2011, the Veteran's service-connected bronchial asthma, status post hysterectomy, left tubal ligation, surgical scar, and post hysterectomy scar met the percentage requirements for the award of a schedular TDIU, and the evidence is at least evenly balanced as to whether the nature and severity of these disabilities prevent her from obtaining and retaining substantially gainful employment consistent with her educational background and work experience.
CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for the award of a TDIU prior to June 1, 2011 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination as to this issue, no further discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran testified at an April 2013 Board hearing that her asthma becomes greatly exacerbated by numerous irritants, including flowers, car emissions, fumes, smoke, perfume, hot temperatures, humidity, pollen, and physical exertion.  She stated that she takes continuous medication for asthma and has twice had to go to the emergency room for flare ups of the disorder.  She testified that because of her frequent and severe flare ups, she was unable to maintain a job because of the frequent and unpredictable time off she requires.  She stated that she has been working intermittently as a substitute school teacher, but that she was only able to work approximately 82 days during the previous year.

Prior to June 1, 2011, the Veteran was service connected for bronchial asthma (60 percent), status post hysterectomy (30 percent), left tubal ligation (noncompensable), surgical scar (noncompensable), and post hysterectomy scar (noncompensable), with a combined evaluation of 70 percent.

Pertinent law provides that a TDIU may be assigned where the schedular rating is less than total and the person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 4.15, 4.16 (2014).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

A TDIU may also be awarded on an extraschedular basis if these criteria are not met.  38 C.F.R. § 4.16(b).  For the period prior to June 1, 2011, such determination of whether extraschedular entitlement is warranted is not necessary because the Veteran met the schedular percentage requirements described in 38 C.F.R. § 4.16(a).  Specifically, she was in receipt of service-connected compensation benefits for bronchial asthma rated at 60 percent, as well as for status post hysterectomy rated at 30 percent.  The combined rating of the Veteran's disabilities was 70 percent.  See 38 C.F.R. § 4.16(a).  After June 1, 2011, the Veteran no longer met the schedular requirements for a TDIU, and the issue of whether a TDIU is warranted under 38 C.F.R. § 4.16(b) for this period is the subject of the remand below.

At a November 2009 VA examination, the Veteran reported that her asthma symptoms had gotten worse and that she frequently has shortness of breath and wheezing and has to use her inhaler throughout the day.  She reported that her occupation as a substitute teacher was affected by her asthma and has caused her to have frequent absences from work.  The examiner noted that, per the Veteran's report, she had frequent flare-ups and was unable to maintain gainful employment.   The examiner also noted that the Veteran worked as a substitute teacher so she could work when she felt able, and that this affected her income.  The examiner thus appeared to accept that the Veteran's frequent flare-ups prevented her from maintaining gainful employment, and wrote, "The rationale for this is her asthma is not well controlled, and she has frequent flare-ups."   The August 2012 VA respiratory examiner indicated that the Veteran's respiratory disorder did not impact her ability to work and did not offer a rationale.  The June 2013 VA examiner indicated that the Veteran's respiratory disorder did impact her ability to work, preventing her from engaging in heavy exertional duties, but that sedentary work was acceptable.  The June 2013 VA examiner did not offer a rationale.

The Veteran indicated on her August 2009 claim for a TDIU that she had three years of college education plus training as a nursing assistant and she had pursued a degree in social work.  She also indicated that she worked as a substitute teacher because the job was flexible and allowed her to work when she was able.  Based on its review of the evidence, the Board finds that the Veteran's work as a substitute teacher is marginal employment, which does not constitute a substantially gainful occupation for the purpose of evaluating eligibility for a TDIU.  The Court of Appeals for Veterans Claims has defined "substantially gainful employment" as an occupation "that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342, 356 (2000).  In this case, the Board finds that the Veteran's income clearly does not exceed the poverty threshold.  A January 2013 letter from an employment specialist stated that the Veteran had worked as a part-time substitute teacher from August 10, 2005 to June 2, 2011 and that she earned $60 per day.  The Veteran has also submitted tax forms showing that her income in 2009 was $2,020 and that in 2010 it was $1,365.

The foregoing evidence suggests that the Veteran's service-connected disabilities, when viewed in light of her educational background and work history, as likely as not preclude substantially gainful employment opportunities.  The Veteran's frequent, severe asthma attacks prevent her from being able to work on a daily basis, and she is only able to maintain marginal employment on days when she is feeling well.  Competent medical evidence of record, that of the November 2009 VA examination report, found that the Veteran was as likely as not no longer able to maintain gainful employment, and this finding is consistent with the credible lay statements of the Veteran regarding her frequent asthma flare ups and resulting incapacitation.  In contrast, the August 2012 and June 2013 VA examiners opined that the Veteran was able to perform at least sedentary employment.  As the November 2009 VA examiner offered a rationale for her conclusion, her opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  As neither the August 2012 nor June 2013 VA examiners offered a rationale for their conclusions, the evidence is at least evenly balanced as to whether the Veteran's service connected disabilities rendered her unemployable prior to June 1, 2011.  As the reasonable doubt created by this approximate balanced in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU prior to June 1, 2011 is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU prior to June 1, 2011 is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

Given that the evidence shows significant impairment in the Veteran's ability to obtain and maintain substantially gainful employment due to her service connected disabilities, but she did not meet the schedular standards from June 1, 2011, a remand of the issue of entitlement to a TDIU from June 1, 2011 to the AOJ for referral to the Director of the Compensation Service for consideration as to whether an extraschedular TDIU is warranted.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Accordingly, the issue of entitlement to a TDIU from June 1, 2011 is REMANDED for the following action:

1. Refer the issue of entitlement to a TDIU from June 1, 2011 to the Under Secretary for Benefits or the Director of the Compensation Service for consideration under 38 C.F.R. § 4.16(b).
2. If, after such consideration, entitlement to a TDIU from June 1, 2011 remains denied, then provide the Veteran and her representative with a supplemental statement of the case and give them time to respond to it before returning the file to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


